Citation Nr: 0510609	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  96-48 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
hidradenitis.

2.  Entitlement to an increased rating for hidradenitis of 
both axillae and the inner thighs, with secondary headaches, 
diarrhea, yeast infections, and encroachment of the right 
neurovascular bundle, currently evaluated as 50 percent 
disabling.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from November 1983 to 
November 1986.

The present appeal comes to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision, in which the RO 
denied entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity, and for ear pain and 
hearing loss.  In that decision the RO also denied a 
disability rating in excess of 10 percent for hidradenitis of 
the left axilla with recurrent abscesses, and a rating in 
excess of 30 percent for hidradenitis of the right axilla 
with recurrent abscesses and encroachment of the right 
neurovascular bundle.  All of those claims were appealed.  

In a March 2001 rating action by a Decision Review Officer 
(DRO), the RO combined consideration of the issues of an 
increased rating for hidradenitis of the left axilla with 
recurrent abscesses, increased rating for hidradenitis of the 
right axilla with recurrent abscesses and encroachment of the 
right neurovascular bundle, and service connection for 
headaches.  As a result, a 50 percent evaluation was granted 
for hidradenitis of both axillae and the inner thighs with 
secondary headaches, diarrhea, yeast infections and 
encroachment of the right neurovascular bundle, effective 
from February 1995.  

The Board denied service connection for ear problems and 
hearing loss, claimed as secondary to the service-connected 
hidradenitis, in a May 2002 decision.

As will be explained herein, the RO has recently, in a 
September 2004 rating decision, subdivided some of the 
symptoms associated with the service-connected hidradenitis 
as independent service-connected disabilities, assigning 
separate evaluations for various manifestations of that 
condition, which were formerly rated together, in essence 
granting a significantly increased evaluation for that 
condition and its associated symptomatology.  Since that 
action was taken, the veteran has not responded either to 
indicate that she is now satisfied with the increased 
evaluations granted or to express her desire to pursue an 
appeal as to any of the ratings assigned.  Moreover, no 
Supplemental Statement of the Case (SSOC) was issued 
following the September 2004 rating action.

Accordingly, due process dictates that the claim of 
entitlement to an increased rating for hidradenitis of both 
axillae and the inner thighs, with secondary headaches, 
diarrhea, yeast infections, and encroachment of the right 
neurovascular bundle (now subdivided into several different 
separate claims) be remanded.  This matter will be addressed 
in the Remand portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  Carpal tunnel syndrome was initially diagnosed in 1994, 
and remained symptomatic during 1994 and 1995.  

2.  Physical examination findings, EMG testing, and nerve 
conduction studies completed from 1997 to 2003 reflect that 
carpal tunnel syndrome did not manifest during that time, it 
is not currently diagnosed, and that it is currently 
considered to have resolved.  

3.  The record contains no medical opinion or competent 
medical evidence etiologically linking the post-service 
diagnosis of carpal tunnel syndrome either to service or to a 
service-connected disability.  


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2001, September 2002 and April 2003 letters 
implementing VA's duty to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of her claim and what 
the veteran's own responsibilities were in accord with the 
duty to assist.  The veteran was specifically advised to 
identify any other evidence or information in support of her 
claim.  In addition, the appellant was advised by virtue of a 
December 1995 and March 2001 rating decisions and a detailed 
April 1996 Statement of the Case (SOC) and subsequent SSOCs 
issued during the pendency of this appeal, of the pertinent 
law and what the evidence must show in order to substantiate 
the claim.  

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and assist her 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that VA examinations have been conducted.  Thus, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran, and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records are entirely negative 
for any symptoms related to, or a diagnosis of, carpal tunnel 
syndrome.  There were no neurological abnormalities shown at 
the time of a May 1988 annual examination.  A diagnosis of 
hidradenitis suppurativa was made during service, in July 
1985.  Service connection for abscesses of the right and left 
axillae resulting from hidradenitis was granted in a July 
1989 rating action.  

June 1989 and February 1993 VA examination reports reflect 
that the veteran had no complaints of a neurological nature 
involving the hands, and no diagnosis of carpal tunnel 
syndrome was made.  The February 1993 examination report 
noted that there was evidence of encroachment of the 
neurovascular bundle of the right axilla with resultant 
weakness of movement of the arm and hand, elbow, and wrist.

VA medical records include an entry dated in April 1994, 
which indicates that the veteran was three weeks status post 
excision of right axillary hidradenitis (March 1994), 
following which she complained of sharp pain in her right 
hand.  X-ray films of the hand were negative for fracture, 
but soft tissue swelling was noted.  In July 1994, the 
veteran was seen due to complaints of swelling and pain 
around the right (major) hand with symptoms of numbness and 
tingling.  The record indicated that the veteran was seven 
months pregnant.  Diagnoses of possible early carpal tunnel 
syndrome of the right hand and cubital tunnel syndrome, both 
secondary to pregnancy, were made.  A September 1994 entry 
includes a diagnosis of carpal tunnel syndrome, secondary to 
the veteran's pregnancy.

In April 1995, the veteran underwent private EMG testing and 
nerve conduction velocity studies of the right upper 
extremity in conjunction with her complaints of numbness and 
tingling of the palm and fingertips.  The findings were 
compatible with mild carpal tunnel syndrome.  

A VA examination of the peripheral nerves was conducted in 
November 1995.  Based on the April 1995 testing, diagnoses of 
mild carpal tunnel syndrome of the right upper extremity, and 
paralysis of the musculospiral nerve of the right upper 
extremity, were made.

Service connection for carpal tunnel syndrome (CTS) of the 
right upper extremity was denied in a December 1995 rating 
action.  In February 1996, the veteran filed a Notice of 
Disagreement with the denial of the claim, stating that CTS 
had developed since her 1994 surgery and expressing her 
opinion that this was a direct result of surgery for the 
service-connected condition.

A VA examination of the peripheral nerves was conducted in 
March 1997.  The veteran gave a history of right axillary 
surgery in March 1994, and the subsequent development of 
symptoms of numbness and tingling of the forearm and fingers, 
lasting for a year.  Physical examination revealed that the 
veteran had decreased grip on the right side and decreased 
sensation to touch and pinprick in the hand and fingers.  
There was no evidence of muscle wasting or arthropathy in the 
right hand, but it was noted that adduction of the fingers 
was impaired.  Nerve conduction studies of the right upper 
extremity done in February 1997 were normal.  A diagnosis of 
a history of right carpal tunnel syndrome by previous nerve 
conduction studies, weakness in the right hand grip, and 
normal current nerve conduction studies, was made.

A VA general medical examination was conducted in January 
1998.  A diagnosis of history of mild carpal tunnel syndrome 
of the right hand was made.   

VA records dated from 1998 to 2004 are negative for a 
diagnosis of carpal tunnel syndrome and for treatment of 
symptoms related thereto.  

Most recently, a VA examination was conducted in May 2003, at 
which time the examiner reviewed the claims folder.  The 
examiner noted a history of carpal tunnel syndrome of the 
right hand.  The veteran reported that she had not had any 
symptoms secondary to carpal tunnel syndrome since 1995.  The 
veteran did complain of intermittent tingling, numbness, 
pain, and weakness of the right upper extremity occurring 
three times a month, brought about by axillary abscesses and 
lasting throughout the course of the abscesses and resolving 
with resolution of the abscesses.  Examination of the right 
wrist revealed negative Tinel's and Phalen's signs, intact 
range of motion, and no tenderness to palpation of the wrist.  
A diagnosis of right carpal syndrome, resolved, was made.  

Service connection for carpal tunnel syndrome was most 
recently denied in a September 2004 SSOC.  


III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered or disease contracted during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

IV.  Analysis

The veteran maintains that carpal tunnel syndrome, which 
initially manifested several years following her discharge 
from service, was sustained secondary to surgery performed in 
March 1994 in conjunction with service-connected axillary 
hidradenitis, thereby warranting service connection.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Upon careful review of the record, the Board observes that 
the veteran's service medical records were entirely negative 
for a diagnosis of CTS.  Symptoms of carpal tunnel syndrome 
were initially manifested in 1994, and a diagnosis of CTS was 
made that year, at which time it was associated with the 
veteran's pregnancy.  Symptoms associated with CTS were noted 
in various medical records dated in 1994 and 1995.  In April 
1995, the veteran underwent private EMG testing and nerve 
conduction velocity studies of the right upper extremity, 
which yielded findings compatible with mild carpal tunnel 
syndrome.  

The veteran has reported, and the clinical evidence similarly 
reflects, that carpal tunnel syndrome has not been diagnosed 
or treated since 1995.  Examination findings, EMG testing, 
and nerve conduction studies conducted from 1997 have been 
negative for evidence of CTS.  When the veteran was most 
recently examined by VA in 2003, the examiner concluded that 
CTS had resolved.  

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, there is no current diagnosis of 
the claimed disability, CTS.  That condition has not been 
diagnosed for nearly 10 years, and according to recent 
medical reports it has resolved.  Accordingly, the appeal 
must fail, and the service connection claim for CTS must be 
denied on this basis alone.

The Board also points out that, while symptoms of CTS were 
not first documented until after the March 1994 right 
axillary surgery, the record contains no competent medical 
evidence or opinion etiologically linking the development of 
CTS with any service connected condition, including 
hidradenitis affecting the right and left axillary areas.  In 
fact, the clinical records show that CTS was etiologically 
linked to the veteran's pregnancy.  

The Board appreciates the sincerity of the veteran, and she 
is certainly capable of providing evidence of symptomatology, 
but, as a layperson, she is not qualified to opine on matters 
such as the present diagnosis of a disability or its cause.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Here, not only is there no current diagnosis of CTS, but the 
veteran has also failed to submit any medical opinion or 
other competent medical evidence that supports her claim.  In 
sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
CTS.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, there is 
no basis to grant the claim.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.


REMAND

With respect to the veteran's claim of entitlement to an 
increased rating for hidradenitis of both axillae and the 
inner thighs, with secondary headaches, diarrhea, yeast 
infections, and encroachment of the right neurovascular 
bundle, currently evaluated as 50 percent disabling, a remand 
is required consistent with due process concerns as explained 
herein.

A brief summary of the administrative history of this case 
reveals that, in an December 1995 rating decision, the RO 
denied a disability rating in excess of 10 percent for 
hidradenitis of the left axilla with recurrent abscesses, and 
a rating in excess of 30 percent for hidradenitis of the 
right axilla with recurrent abscesses, and encroachment of 
the right neurovascular bundle.  Those claims were appealed, 
as the veteran felt that a higher evaluation was warranted.  

Subsequently, in a March 2001 rating action by a Decision 
Review Officer (DRO), the RO combined consideration of the 
issue of an increased rating for hidradenitis of the left 
axilla with recurrent abscesses, increased rating for 
hidradenitis of the right axilla with recurrent abscesses, 
and encroachment of the right neurovascular bundle, with the 
issue of service connection for headaches.  As a result, a 50 
percent evaluation was granted for hidradenitis of both 
axillae and the inner thighs with secondary headaches, 
diarrhea, yeast infections and encroachment of the right 
neurovascular bundle, effective from February 1995.  The 
veteran did not respond to indicate whether this increased 
evaluation was satisfactory, and accordingly the claim has 
remained in appellate status.

Recently, in a rating action rendered by the Huntington, WV, 
RO on referral from the Appeals Management Center, dated 
September 24, 2004, and mailed to the veteran on October 6, 
2004, by the Tiger Resource Team, in Cleveland, OH, 
additional action was taken on the increased rating claim, 
subdividing many of the symptoms associated with the service 
connected hidradenitis as independent disabilities, assigning 
separate evaluations for various manifestations of that 
condition, which were formerly rated together, and in essence 
granting a significantly increased (combined) evaluation for 
that condition and its associated symptomatology.  For 
instance, symptoms such as headaches, diarrhea, and scarring 
are all now evaluated as separate disabilities and are all 
assigned compensable evaluations above and beyond the 50 
percent evaluation which remains in effect for hidradenitis 
of both axillae and inner thighs with secondary yeast 
infections and encroachment, right neurovascular bundle.  In 
fact, the veteran's combined evaluation for all of her 
service-connected disabilities is currently 100 percent, 
effective from May 2003, as a result of the above action.

Since that action was taken, the veteran has not responded 
either to indicate that she is now satisfied with the 
increased evaluations granted or to express her desire to 
pursue an appeal as to any of the ratings assigned.  
Moreover, and significantly, it is not clear whether any 
Supplemental Statement of the Case was issued following this 
September 2004 rating action, as there is no such SSOC of 
record.  

The Board also points out that, on the same date as the 
aforementioned rating action, September 24, 2004, an SSOC was 
also issued, and was mailed to the appellant on September 27, 
2004, denying entitlement to an evaluation in excess of 50 
percent for hidradenitis of both axillae and the inner 
thighs, with secondary headaches, diarrhea, yeast infections, 
and encroachment of the right neurovascular bundle.  Clearly, 
since the disposition of her claim embodied in the SSOC is at 
variance with that set out in the rating decision, this is a 
confusing situation for the veteran.  

Accordingly, due process dictates that the claim of 
entitlement to an increased rating for hidradenitis of both 
axillae and the inner thighs, with secondary headaches, 
diarrhea, yeast infections, and encroachment of the right 
neurovascular bundle (now subdivided into several different 
separate claims) be remanded for: (1) the issuance of an SSOC 
consistent with the September 2004 rating action and (2) a 
response from the veteran indicating whether or not she is 
satisfied with the increased evaluations which have been 
granted or wishes to appeal one or more of the original or 
newly service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

The RO is requested to issue to the 
veteran a Supplemental Statement of the 
Case, consistent with the actions taken 
in the September 24, 2004 rating action.  
In conjunction with the issuance of that 
SSOC, the RO is also requested to issue 
correspondence to the veteran asking 
whether she is currently satisfied with 
the increased evaluations which were 
granted therein (by virtue of separately 
evaluating individual symptoms of the 
hidradenitis as opposed to evaluating 
them as a group) or whether she wishes to 
pursue an appeal as to one or more of her 
currently service-connected disorders.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


